DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 16/640,390. Claims 14-25 are currently pending.

Claim Objections
	Claim 14 is objected to because of the following informalities: claim 14 recites the limitation, “a displacement apparatus held by the holding apparatus is supported from above on the holding apparatus,” in lines 15-16.  It is unclear if the intended limitation has the displacement apparatus on top of the holding apparatus or below the holding apparatus and being supported from above. For examination purposes it is interpreted that the displacement apparatus is supported on top of the holding apparatus as shown in the drawings. It is also unclear if the “a displacement apparatus” in line 15 is the same displacement apparatus introduced in line 5 or if it is a new limitation. For examination purposes it is interpreted that the displacement apparatus of lines 5 and 15 are the same component. Appropriate correction is required.
	Claim 24 is objected to because of the following informalities: Claim 24 depends directly from claim 21 and therefore does not include the limitations of claims 22 and 23 regarding the first and second load-bearing elements. The limitation “a third load-bearing element” is unclear as there is no reference to a first or second load-bearing element. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim 17 recites the limitation, “including the displacement apparatus being held by the holding apparatus,” in lines 1-2. Claim depends from claim 14 which states, “a displacement apparatus held by the holding apparatus,” in line 15. Claim 17 does not further limit the subject matter of claim 14.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 21-23 and 25 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wurth (US 8646224 B2, Applicant’s cited prior art).
	Regarding claim 21, Wurth discloses:
A method for bringing an installation device (construction apparatus 10, figure 3) into an installation position in an elevator shaft (hoistway 12, figure 1), the installation device having a first carrier (span member 40, figure 3) with a first carrier end (right end) opposite a second carrier end (left end) and a support element (sill attachment 42, figure 3) pivotably arranged on the first carrier end, and, when the installation device is in the installation position (see figure 1), the first carrier is supported against a threshold of a door opening (entrance sill 22, figure 1) of the elevator shaft (12) by the first support element (40) and supported at least indirectly against a shaft wall (hoistway wall 24, figure 1) of the elevator shaft that is opposite the door opening by the second carrier end (left end), the method comprising the following steps:  18682-1/238446/IP2487US 
4suspending the installation device in a region of a top of the door opening (elevator entrance 20, figure 	1) such that the first carrier end (right end) is arranged outside the elevator shaft and the 	second carrier end is arranged in the elevator shaft (position not shown, construction apparatus 	10 can be positioned in the elevator shaft from the elevator entrance 20 which positions the 	second carrier end in the shaft while the first end is still outside of the shaft); 
moving the first carrier end (right end of 40, figure 3) toward the elevator shaft (12); 
securing the support element (42) to the threshold of the door opening (22); and 
pivoting the installation device (10) about the support element (42) until the second carrier end (left end 	of 40) is supported at least indirectly against the shaft wall (24, see figure 1) that is opposite the 	door opening.  
	Regarding claim 22, Wurth further discloses:
including suspending the installation device (10) by a first load-bearing element (line 62, figure 4) and a second load-bearing element (sill member 50, figure 4), the first load-bearing element being secured to a first suspension point (lift lug 48, figure 4) of the installation device and the second load-bearing element being secured to a second suspension point (pivot point 54, figure 3) of the installation device, and wherein the first and second suspension points are arranged spaced apart in an extension direction of the installation device (see figure 3).  
	Regarding claim 23, Wurth further discloses:
wherein a length of at least one of the first and second load-bearing elements can be varied when the installation device is suspended (the length of line 62 varies during installation of construction apparatus 10).  
	Regarding claim 25, Wurth further discloses:
including arranging a displacement apparatus (hoist device 28, figure 1) on the installation device (10).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 20160152442 A1) in view of Ninomiya et al. (JP 2011225336 A, Applicant’s cited prior art).
	Regarding claim 14, Weber et al. teach:
An installation device (movable platform 20, figure 4) for use in an elevator shaft (shaft 3, figure 8), comprising: 
a first carrier (first carrier, annotated figure 4, below) having a first carrier end (right/front end as shown 	in figure 4) and a second carrier end (left/back end, figure 4) opposite the first carrier end; 
a support element (deposit device 38, figure 4) pivotably arranged on the first carrier end (paragraph 	[0050], “wherein then the deposit devices would be laterally moved out or pivoted out.” Lines 	25-26); 
a holding apparatus (support structure 21, figure 4) for holding a displacement apparatus (drive 39, 	figure 4) by which installation material can be displaced in the elevator shaft (via elevator car 43, 	figure 8); 
wherein the support element (38), when the installation device is in an installation position (P1, figure 	7), has the first carrier supported in a region of a door opening of the elevator shaft (“These 	deposit devices are guided in a cavity of the displaceable platform 20 so they overlap a floor.” 	Paragraph [0050], lines 17-19) by the support element (38); 
wherein the second carrier end, when the installation device is in the installation position, supports the 	first carrier at least indirectly against a shaft wall of the elevator shaft that is opposite the door 	opening (“In the rear region of the displaceable platform 20 these deposit devices can be 	pushed rearwardly from the front so that they protrude into niches or recesses of the rear wall.” 	Paragraph [0050], lines 19-22); 
wherein the holding apparatus (21) is arranged on an upper side of the installation device (on top of the 	first carrier) when the installation device is in the installation position such that a displacement 	apparatus (39) held by the holding apparatus is supported from above on the holding apparatus 	(39 is supported on 21); and 
a deflection roller (roller, annotated figure 4, below) arranged on the first carrier for deflecting a load-bearing means (drive means 44, figure 7) of the displacement apparatus (39) when the displacement apparatus is arranged on the holding apparatus (21).  

    PNG
    media_image1.png
    538
    470
    media_image1.png
    Greyscale

Figure 4 of Weber et al., annotated by Examiner

	Weber et al. do not teach:
wherein the displacement apparatus has at least one guide element arranged to interact with a guide of the installation device when the displacement apparatus is arranged on the holding apparatus.
	However, Ninomiya et al. teach:
An installation device (figure 1),
wherein the displacement apparatus (hoist 3, figure 1) has at least one guide element (connecting devices 23, figure 3) arranged to interact with a guide (support link 11, figure 3) of the installation device when the displacement apparatus (3) is arranged on the holding apparatus (mounting base 4, figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a guide element and corresponding guide to support the displacement apparatus as taught by Ninomiya et al. with the installation device of Weber et al. to prevent the displacement apparatus (hoist) from unintentional pivoting in the horizontal direction that could cause binding of the cable extending from the hoist.
	Regarding claim 15, Weber et al. further teach:
wherein the support element (38) is adapted to support the first carrier against a threshold of the door opening when the installation device is in the installation position (the support element 38 at the first end of the carrier is supported at a floor of the elevator shaft, which is connected to the shaft at the door threshold).  
	Regarding claim 16, Ninomiya et al. further teach:
wherein the holding apparatus (4) includes at least one first alignment element (through holes 24, figure 3) that interacts with a second alignment element (heads 27, figure 3) of the displacement apparatus (3) when the displacement apparatus is arranged in a predetermined mounting position relative to the holding apparatus.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position holes in the holding apparatus of Weber et al. to receive a connector of the displacement apparatus as taught by Ninomiya et al. to secure the hoist to the holding apparatus.
	Regarding claim 17, Weber et al. further teach:
including the displacement apparatus (39) being held by the holding apparatus (21, see figure 4).  
	Regarding claim 18, the combination of Weber et al. and Ninomiya et al. further teaches:
including a second carrier (second carrier, annotated figure 4 of Weber et al., above) arranged at a distance from and in parallel with the first carrier, the first and second carriers forming the guide of the installation device (support link 11 of Ninomiya et al. is formed between the first and second carriers).  
	Regarding claim 19, the combination of Weber et al. and Ninomiya et al. further teaches:
 wherein the displacement apparatus has at least one sliding element (trunks 25, figure 3 of Ninomiya et al.) arranged to slide along at least one of the holding apparatus (through holes 24, figure 3 of Ninomiya et al.) and the first carrier when the displacement apparatus is arranged on the holding apparatus.  

Allowable Subject Matter
	Claims 20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 20, the prior art of record fails to disclose or render obvious the limitation, “a region of the displacement apparatus that is oriented toward the second carrier end of the first carrier is braced to the first carrier by a tensioning belt.” The displacement apparatuses of Weber et al. and Ninomiya et al. are both secured to the first carrier by conventional fastening means. It would not be obvious to use a tensioning belt near the second end to secure the hoists of these inventions. Wurth teaches a displacement apparatus that is suspended from the carrier and would not benefit from bracing with a tensioning belt. The tensioning belt of the Applicant’s invention is utilized for selective bracing of the displacement apparatus, the prior art of record does not present a need for a tensioning belt for bracing the displacement apparatus. 
	Regarding claim 24, the prior art of record does not disclose or render obvious the limitation of, “a deflection element in a region of the threshold such that the deflection element can deflect a third load-bearing element that is oriented toward the elevator shaft in a direction away from the elevator shaft.” The invention of Wurth does not utilize an additional load-bearing element that would benefit from a deflection element during positioning of the installation device. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-5033586-A is cited to show an installation device with a hoist mounted above the platform. US-9834415-B2 is cited to show an elevator installation supported by a threshold and with a hoist and deflection roller above the supports. WO-2012089896-A1, US-8636115-B2, US-20110113720-A1, and US-10836608-B2 cited to show elevator installation devices that are supported on a threshold. US-10024488-B2 is cited to show an elevator installation device with multiple carriers and support members that are supported on a threshold in a door opening.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654